Citation Nr: 1451196	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-12 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vision loss, left eye.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in the October 2014 statement submitted by the Veteran's representative, a claim of TDIU is raised based on the Veteran's service-connected conditions. Since the only claims on appeal are those for service connection, and there is no increased rating claim on appeal, the TDIU claim is appropriately referred to the RO for appropriate action, and is not part of the current appeal. See Rice v. Shinseki, 22 Vet.App. 447, 452 (2009) (a request for TDIU involves an attempt to obtain an appropriate rating for a disability or disabilities).

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103 , 5103A 
(West 2002); 38 C.F.R. § 3.159 (2013).

Vision Loss, Left Eye

To assist the Veteran with his vision loss claim, he was afforded a VA eye examination in September 2008, in which he was diagnosed with refractive error.  Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Myopia, astigmatism, and presbyopia are all considered to be forms of refractive error.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10 (December 29, 2007).  Actual pathology, other than refractive error, is required to support impairment of visual acuity.  Id.  Congenital or developmental defects are not diseases or injuries for the purposes of service connection, and can only be granted by establishing aggravation of the congenital disorder.  38 C.F.R. §§ 3.303(c), 4.9; see Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In this regard, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing service connection based on aggravation of a congenital disorder.  The Veteran must be provided with this requisite notice.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Low Back Disability

Service treatment records show that the Veteran was treated for his low back in November 2001 and January 2003.  No low back disability was diagnosed at the time of his discharge in May 2005.  

VA treatment records from the VA Medical Center in Bay Pines dated from June 2008 to October 2008 show complaints of low back pain and diagnoses of chronic back pain.  They do not show that his back problems were in any way related to his active military service.

The Veteran was afforded a VA examination in October 2008 in response to his claim.  X-ray of the lumbar spine was unremarkable.  The examiner diagnosed a lumbar strain with sciatica symptoms in both lower extremities, and concluded that she could not offer an opinion on the etiology of the diagnosed disability because such knowledge is not available in the medical literature, and any opinion would be speculation.  The examiner was not required to state with certainty whether the in-service low back pain caused the current low lumbar strain, although the opinion implies that she was under the impression that the opinion required such certainty.

In addition, an examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  The examiner did not adequately explain why she could not provide the opinion without resort to speculation, nor did she indicate whether there was other evidence or information that she could use to adequately form the opinion.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's low back disability is necessary.  See 38 C.F.R. § 4.2 (2013).

Left knee disability

In the October 2014 statement from the Veteran's representative, the representative asserts that the Veteran's left knee disability is secondary to his service-connected right knee disability and/or his service-connected post-traumatic stress disorder (PTSD). In support of the latter theory, the representative attached treatise evidence that indicates that arthritis and chronic pain have been linked to PTSD. Because this evidence is sufficient to indicate a relationship between the Veteran's service-connected disability and his left knee condition, VA's duty to assist is triggered, and an examination and opinion are warranted.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a duty to assist notice letter pertaining to his vision loss (refractive error) claim, to include information regarding establishing aggravation of a congenital disorder under 38 C.F.R. 
§§ 3.303(c), 4.9.

2.  Updated treatment records should be obtained and added to the claims folder/efolder.

3.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current low back disability and left knee disability.  The claims folder must be made available to and reviewed by the examiner or examiners. 

Any indicated studies should be performed, and the examiner(s) should report all orthopedic diagnoses pertinent to the lumbar spine and left knee. 

The examiner should provide an opinion as to the following: 

a. whether it is at least as likely as not (50 percent or better probability) that any current low back disability is etiologically related, in whole or in part, to the Veteran's active service 

b. whether it is at least as likely as not (50 percent or better probability) that any current left knee disability is etiologically related, in whole or in part, to the Veteran's active service or his service-connected right knee disability or his service-connected PTSD 

The examiner should provide a rationale for all opinions expressed. 

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so. 

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


